SEPARATE CONCURRING OPINION.
GANTT, C. J.
We concur in Judge Valliant’s opinion but desire to add that in our opinion defendant waived the jurisdiction as to its person. That the Platte Circuit Court had jurisdiction of libel causes is of course conceded. One of the pivotal questions discussed by our brethren who have formulated the majority and the minority views of the court is, did the circuit court of Platte county lawfully acquire jurisdiction over the person of the defendant? We agree with Judge Valliant that the cause of action originated in Platte county when the newspaper containing the libel' was circulated in that county and under section 997 the *95plaintiff had the right to commence his suit in that county and that said section is constitutional. But we are also of opinion that when the defendant filed its application for a change of venue, it entered its general appearance in the cause and even though the process might not have been sufficient to give jurisdiction over the person of defendant up to that point in the case, by making this application it waived the jurisdiction of the Platte court over its person and could not afterwards avail itself of its objection to the jurisdiction over its person. [Feedler v. Schroeder, 59 Mo. 364; Baisley v. Baisley, 113 Mo. l. c. 551; Rodney v. Gibbs, 184 Mo. l. c. 18.]
In Feedler v. Schroeder, 59 Mo. 364, the service of process was insufficient, but the defendant asked and obtained a change of venue and in the court to which the cause was sent moved to quash the return of the officer, but this court said: “Though the defendant may not have been in court by service of the process, his application for a change of venue was an appearance in the cause. His motion came too late.” In Pdley v. Baisley, 113 Mo. l. c. 551, this court again aid: “But, aside from anything contained in the foregoing observations, all right to question the jurisdiction f the Chariton Circuit Court ceased when the defended applied for a change of venue. This was such an • earance as waived proper service of process and ’omitted the jurisdiction of the court over the person J He defendant. Feedler v. Schroeder, 59 Mo. 364.] And that court certainly had jurisdiction over the subject-matter of the action, to-wit, over that clasc’ of eeves.” And these cases were followed with approval in Rodney v. Gibbs, 184 Mo. l. c. 18. These cases have been followed on this point by the Courts of Appeal on various occasions. [In re Ada Jones, 90 Mo. App. l. c 322; Carter v. Wamack & Stagge, 64 Mo. App. 338; Montgomery v. Ins. Co., 80 Mo. App. 500.] ,The fore*96going cases are in harmony with the law in similar cases. Thns, in Farrell’s Admr. v. Brennan’s Admrx., 25 Mo. l. c. 94, it was held that where npon the death of a party plaintiff, his administrator is made a party as his representative without the appearance of the defendant or notice to him, the irregularity will he cured by the appearance of the defendant and the granting of a continuance on his motion, Judge Scott saying, “This surely healed the error.” To the same effect is Ferris’ Admr. v. Hunt, 20 Mo. 464; Crawford v. Railroad, 171 Mo. l. c. 77 and 78. That a party can not confer jurisdiction over the subject-matter of an action by voluntarily entering his appearance to such an action is the settled law of this State, but not so as to his person. He may waive the venue, or the irregularity of the process, or process altogether, if the court has jurisdiction of the class of cases under the law. It is the generally accepted doctrine that what is denominated a general appearance has this effect. What is a general appearance has been determined from time to time by the courts. As already seen, it has been repeatedly held by this court and the Court of Appeals that applying for and obtaining a change of venue is such a general appearance as will waive a special objection to the jurisdiction of the court. Such is the doctrine in our sister states. [Vanderbilt v. Johnson, 4 Ill. 48.] In Freeman v. Burks, 16 Neb. 328, the defendant challenged the jurisdiction of the court, and then applied for a change of venue to hear the motion. Judge Maxwell, speaking for the Supreme Court, said the motion was not sufficiently specific, but added: “But if the motion had been sufficiently specific, still the plaintiff herein by filing the affidavit for a change of venue had entered a general appearance in the action and could not afterwards object to the jurisdiction.” This ruling is in harmony with our own decisions in regard to waivers by pleading over. If a party files a *97demurrer and it is overruled and lie pleads over by answer tbe demurrer is waived. Without further elaboration we hold that, in hddition- to what is said in Judge Valliant’s opinion as to the jurisdiction of the Platte Circuit Court, said court had jurisdiction over the defendant by reason of its entering its general appearance by applying for and obtaining a change of venue to the Ray Circuit Court, and it could not thereafter object to the jurisdiction of said court over its person.
With these modifications we concur in Judge Vaj> ltant's opinion. Burgess, Fox and Woodson, JJ., concur in these views.